Per Curiam:
We are satisfied upon this record that there are not enough facts shown to warrant an increase of alimony as requested, but such a presentation is made that it should be sent to a referee to determine whether or not the respondent’s income has so increased since the entry of the decree as to warrant a further increase in the alimony. The order appealed from should, therefore, be reversed, without costs, and the matter referred to an official referee, to be named in the order, to take evidence and report to the court at Special Term as to the present income of the defendant, and for appropriate action thereon by said court. Present — Clarke, P. J., Dowling, Finch, Martin and Burr, JJ. Order reversed, without costs, and the matter referred to an official referee, to be named in the order, to take evidence and report to the court at Special Term as to the present income of the defendant and for appropriate action thereon by said court. Settle order on notice.